DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 requires two underreamers, two control modules each with a lock that control a respective underreamer, and which are separately actuatable. The first underreamer arms "move axially with the first underreamer piston and laterally outward relative to the first underreamer piston to the extended position".
Independent claim 10 requires two underreamers, two locks that retain a respective underreamer, and an electronics package that selectively & individually releases the locks.
Independent claim 16 is a method that requires two underreamers, two locks that control the actuation of their respective underreamers. The first underreamer arms "move 
Independent claim 25 requires two underreamers, two control modules each with a lock that are separately actuatable. The control modules "are between the first and second underreamers".

The examiner notes the present case has a chain of continuity back to at least parent application 12/616,107, filed 11/10/2009.

In light of the prior art, the examiner views this as more than a simple duplication of parts, as the prior art as the actuation mechanisms & locks taught by the prior art would require more then mere duplication.
US 5,036,921 teaches two sets of reamer arms but they are actuated together ("Operation" - col 9) and have neither the recited locks, pistons, nor movement of the arms.
US 5,318,137 teaches a lock for the positioning of stabilizer blades that is actuated by a signal (abstract). However, stabilizers are not reamers, and the blades are not connected by the recited structure.
US 2008/0128169 teaches a single reamer that is actuated by a dropped ball (abstract). The ball is caught in a trap (ibid), which means that mere duplication would require a ball somehow passing through the trap (which is intended to capture the dropped ball) to the second lower reamer.

US 2010/0006338 teaches separately actuated reamers (abstract) but none of the other claimed structure or functionality is taught.
US 2010/00895383 is part of the present family of cases.

In summary, it is the examiner's opinion that the prior art does not teach or suggest the necessary 103 modifications and subsequent structural redesigns necessary to produce the claimed invention without hindsight and structural modifications to the locks of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676